Citation Nr: 0507757	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-20 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left rotator cuff tear, claimed as due to VA medical 
treatment.   
 
3.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1961 to February 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 and December 2002 RO 
rating decisions.  The April 2002 RO decision denied 
compensation under 38 U.S.C.A. § 1151 for a left rotator cuff 
tear, claimed as due to VA medical treatment, and denied a 
compensable rating for bilateral hearing loss.  The December 
2002 RO decision determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for PTSD.  In January 2005, the veteran testified 
at a Board videoconference.  

The present Board decision addresses the issues of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for PTSD and the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left rotator cuff tear, claimed as due to VA medical 
treatment.  The issue of entitlement to a compensable rating 
for bilateral hearing loss is the subject of the remand at 
the end of the decision.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for PTSD 
in September 2000, and the veteran did not appeal.  Evidence 
submitted since then is cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, or does not raise a reasonable possibility of 
substantiating the claim.  

2.  Any additional left shoulder disability, to include a 
left rotator cuff tear, that the veteran has following 
hospitalization and treatment at a VA Medical Center in 
September 2000 did not result from carelessness, negligence, 
lack of proper skill, error in judgment, or similar incidence 
of fault on the part of the VA, nor is it the result of an 
event that was not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, and the 
September 2000 decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left rotator cuff tear, claimed as due to VA medical 
treatment in September 2000, are not met.  38 U.S.C.A. § 1151 
(West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO initially denied service connection for PTSD in 
February 1991.  Applications to reopen claims for service 
connection for PTSD were denied in February 1998 and 
September 2000.  Those decisions were not timely appealed and 
are considered final.  

The evidence considered at the time of the September 2000 RO 
decision included the veteran's service medical records for 
his October 1961 to February 1966 active duty which show no 
complaints of or treatment for PTSD or for any other 
psychiatric disorders.  Available service personnel records 
indicate that the veteran was not awarded decorations 
evidencing combat.  He had three years, five months, and 
fourteen days of foreign and/or sea service.  Such records 
indicate that the veteran served on the USS Independence and 
the USS Randolph.  

Post-service VA and private treatment records show treatment 
for variously diagnosed psychiatric disorders, including 
chronic depression, chronic anxiety disorder, an adjustment 
disorder to physical problems, and PTSD.  A December 1985 VA 
treatment entry indicated an assessment of PTSD.  In a 
January 1991 statement, the veteran reported that he worked 
as a flight deck electrician on the USS Independence and that 
he witnessed flight deck crashes and the death of pilots and 
flight deck crewmembers.  An October 1996 entry also noted an 
assessment of PTSD.  The veteran underwent a VA psychiatric 
examination in August 1997.  As to an impression, the 
examiner stated that he did not believe that the veteran met 
the criteria for PTSD, based on the fact that he had not been 
in a life-threatening situation and that his symptoms might 
be more consistent with a phobia and a fear of plane crashes.  

A July 1998 statement from a VA physician noted that the 
veteran had spent four years somewhere between 1961 and 1966 
as a flight deck electrician on the aircraft carrier USS 
Independence.  It was noted that the veteran reported that he 
had witnessed the failure of equipment and plane crashes and 
that he felt personal responsibility for such accidents.  The 
examiner stated that a flight deck was somewhat more 
controlled of an environment than combat, but that it 
nevertheless was an environment of constant danger and that 
the veteran's stress appeared to have been more related to a 
feeling of responsibility for a number of accidents involving 
machinery which he maintained.  The VA physician stated that 
in his opinion, such duty qualified as having experienced, 
witnessed, or confronted an event or events that involved 
actual or threatened death or serious injury or a threat to 
the physical integrity of self or others with a response 
involving intense fear, helplessness or horror.  In 
statements in September 1998 and December 1999, the veteran 
again reiterated his stressors of witnessing the loss of 
pilots and others due to plane crashes and other accidents as 
well as his feelings of responsibility for such loss of life.  

The evidence submitted since the September 2000 RO decision 
includes additional private and VA treatment entries.  Such 
medical evidence reflects treatment for various psychiatric 
disorders including PTSD.  For example, a July 2002 VA 
treatment entry shows a diagnosis of PTSD.  These records are 
similar to records before the RO prior to September 2000.  

In additional statements and in testimony at the January 2005 
Board hearing, the veteran again reiterated his claimed 
stressors of witnessing plane crashes and other accidents 
which included the deaths of pilots and crewman.  The veteran 
also submitted a report from the Dictionary of American 
Fighting Ships, Vol. III (1968), which noted actions taken by 
the USS Independence, including in support of Vietnam 
operations.  The report did not specifically refer to crashes 
or to the deaths of pilots and other crewman during such 
actions.  

The Board notes that the additional medical records with 
diagnoses of PTSD, based on unverified stressors, are 
cumulative and redundant, and thus not new.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  
The veteran's testimony and statements in this regard are 
also cumulative and redundant.  There has been no new 
evidence that verifies a stressor or which includes a 
diagnosis of PTSD based on such verified stressor.  The 
veteran has reiterated his prior contentions within a new 
claim.

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The evidence submitted since the September 2000 RO decision 
does not raise a reasonable possibility of substantiating the 
veteran's claim, and thus is not material.  38 C.F.R. 
§ 3.156(a).  

The Board concludes that new and material evidence has not 
been submitted since the September 2000 RO decision.  Thus, 
the claim for service connection for PTSD may not be 
reopened, and the September 2000 decision remains final.  

II.  § 1151

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version. The new law is 
effective with respect to claims filed on or after October 1, 
1997. The veteran filed this claim in September 2000, and 
thus the new version of the law applies to this case.  
VAOPGCPREC 40-97.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 2004).  

The veteran contends that he was forcibly removed from a 
wheelchair while receiving VA treatment on September 1, 2000.  
He alleges that damage was incurred to his left rotator cuff 
which was later diagnosed as being torn.  

The record indicates that the veteran was not treated for any 
left shoulder complaints during service.  However, post-
service treatment reports prior to September 2000 do show 
treatment for left shoulder complaints on several occasions.  
A June 1984 VA hospital summary noted that the veteran had a 
long history of back, neck, and shoulder pain.  A September 
1985 entry indicated that the veteran reported he was 
planning on having surgery on ligaments and tendons of the 
left elbow and shoulder.  However, a later October 1985 entry 
only referred to surgery on the left elbow.  In all, such 
records provide negative evidence against this claim as they 
indicate a disorder that began prior to the alleged injury.      

A January 1999 VA treatment entry noted that the veteran was 
seen for complaints including left shoulder pain.  The 
assessment included left shoulder pain.  A March 1999 entry 
noted that the veteran complained of left shoulder pain and 
described a crunching in the shoulder area.  The examiner 
noted that the veteran did have crepitus on palpation of the 
left shoulder.  The assessment referred to other disorders.  
It was noted that the veteran was to have a shoulder X-ray.  

VA treatment records dated in September 2000, including VA 
treatment entries dated on September 1, 2000 do not show 
treatment for any left shoulder complaints, including a left 
rotator cuff tear.  A September 1, 2001 entry did note that 
the veteran was admitted for depression and assistance in 
learning to control his anger.  It was reported that he was 
in a wheelchair.  Nursing notes dated on September 2, 2000, 
September 3, 2000, and September 4, 2000, did not refer to 
any left shoulder complaints.  A treatment entry dated on 
September 6, 2000, noted that the veteran reported that he 
did not have any physical complaints other than not being 
serviced fast enough.  Such facts only provide negative 
evidence against this claim.

A September 2000 report from a VA physician indicated that 
the veteran was admitted with a discharge diagnosis of an 
impulse control disorder with a cluster B personality 
disorder as well as dependent personality traits that were 
evident throughout his stay as evidenced by manipulative and 
histrionic behavior as well as emotionally needy and 
demanding behavior.  The physician indicated that he was 
alerted that the veteran was upset and verbally abusive after 
being removed from his wheelchair per ward policy.  It was 
noted that the veteran reported that he was upset at the 
manner he which he felt he was treated.  The physician 
indicated that the veteran did not complain of physical pain 
at that time.  The physician stated that he told the veteran 
that he would order a wheelchair for him.  In all, the Board 
must find that this report provides more negative evidence 
against this claim.

A report of contact dated on September 1, 2000 from a VA 
employee noted that he asked the veteran who was sitting in a 
wheel chair whether he needed one and his response was 
"no".  He stated that he asked the veteran if he could use 
a chair around a table.  The employee stated that the veteran 
said that if they wanted him out of the wheelchair, they 
would have to help him out of it.  The employee indicated 
that he and another person assisted the veteran to stand up 
and helped him into a chair.  It was noted that the veteran 
then demanded a wheelchair.  

A report of contact dated on September 5, 2000 noted the 
veteran's spouse report that two male nurses moved him from a 
wheelchair during his hospitalization and that he injured his 
left rotator cuff.  

A report dated on September 7, 2000 from a head nurse 
discussed the history of moving the veteran from a 
wheelchair.  It was noted that the veteran did not complain 
of an injury to a shoulder during his hospitalization, but 
that there was a prior outpatient complaint of shoulder pain.  
The Board must find that this report provides more negative 
evidence against this claim.

A private treatment report dated on September 11, 2000 from 
F. Jaggears, M.D., noted that the veteran's report that about 
two weeks earlier he was in a VA hospital for acute pain 
syndrome due to his back.  The veteran stated that the nurses 
lifted him up by his forearms, which caused pain about his 
shoulder.  It was noted that the veteran described his 
shoulder pain as severe since that incident.  The impression 
was left shoulder impingement and partial left rotator cuff 
tear, partial versus complete.  The Board must find that this 
report provides only a historical record of the event from 
the veteran, with limited probative value.

Subsequent private and VA treatment entries show treatment 
for left shoulder problems including surgery.  A November 
1999 entry noted that the veteran reported that he hurt his 
left shoulder in 1985.  The veteran underwent a VA orthopedic 
examination in November 2001.  There is no indication that 
the examiner reviewed the claims file.  As to an impression, 
the examiner noted that the veteran had significant 
impairment of the left shoulder and that he dated the problem 
to an incident while an inpatient at a VA facility in 
September 2000.  

An October 2003 statement from the VA Regional Counsel's 
office indicated that a tort claim from the veteran based 
upon alleged negligence of personnel at VA facility was 
settled for a specific sum.  

At the January 2005 Board hearing, the veteran testified that 
he injured his left shoulder when he was moved from his 
wheelchair into a chair by two orderlies when he was 
hospitalized at a VA facility in the psychiatric section.  He 
stated that he did ask for a medical doctor to check his 
shoulder pain, but that he was told that they did not have 
such doctors on the psychiatric ward.  

The veteran in this case does not contend that his disability 
was the result of his military service.  As noted above, he 
contends that he incurred a left rotator cuff tear as a 
result of actions at a VA medical facility when he was 
removed from a wheelchair on September 1, 2000.  The Board 
notes that the medical evidence indicates treatment for left 
shoulder complaints on several occasions prior to September 
2000.  This is negative evidence against his claim.  

The Board notes that the veteran alleges that treatment at a 
VA facility caused his left rotator cuff tear, or at least an 
aggravation of any left shoulder disability.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on the diagnosis or etiology of his own condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under the governing provisions, it has not been shown that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable, caused any additional left shoulder disability, 
to include a left rotator cuff tear.  The negative evidence 
clearly outweighs the evidence that supports the veteran's 
claim.  Even if the Board assumes that the veteran did suffer 
some type of shoulder pain at the time of his removal from 
the wheelchair, there is no medical evidence that such 
specific action caused his diagnosed left rotator cuff tear 
or that this was the result of negligence.  Thus, the legal 
requirements are not met for compensation under 38 U.S.C.A. 
§ 1151 for a left rotator cuff tear, claimed as due to VA 
medical treatment.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, the Board finds it has meet the duty to assist 
and notify.  In this regard, the U.S. Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) indicates, generally, that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a March 2000 
statement of the case, a January 2002 letter, a September 
2002 letter, a December 2002 statement of the case, a March 
2003 statement of the case, a September 2003 letter, a 
February 2004 supplemental statement of the case, and at the 
Board hearing held in January 2005, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for criteria for 
whether new and material evidence has been submitted to 
reopen a claim for service connection for PTSD and 
entitlement to compensation under 38 U.S.C.A § 1151 for a 
left rotator cuff tear, claimed as due to VA medical 
treatment.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The application to reopen the claim for service connection 
for PTSD is denied.  

Compensation under 38 U.S.C.A. § 1151 for a left rotator cuff 
tear, claimed as due to VA medical treatment, is denied.  




REMAND

The other issue on appeal is entitlement to an increased 
(compensable) rating for bilateral hearing loss.  The veteran 
was afforded a VA audiological examination in January 2004.  
The examiner indicated that the veteran had moderate to 
severe sensorineural hearing loss in both ears.  

At the January 2005 Board hearing, the veteran specifically 
testified that his hearing had worsened since the most recent 
VA audiological examination.  

Given such factors, including the veteran's testimony, it is 
the judgment of the Board that the duty to assist the veteran 
with his claims includes obtaining any recent treatment 
records and providing him with a VA examination.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him since January 2004 for hearing 
problems.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his bilateral hearing loss.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
should be reported in detail.  

3.  Thereafter, the RO should review the 
claims for an increased (compensable) 
rating for bilateral hearing loss.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


